Citation Nr: 1624189	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to July 1986, from January 1991 to March 1991, and from March 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision effectuated the Board's grant of service connection for allergic rhinitis in October 2010.  VA received both a Form 21-4138 and Form 9 in April 2011.  The Veteran stated the disability "has worsened" in the Form 21-4138, suggesting an increased rating claim.  However, the Veteran suggests she was contesting the noncompensable rating back to the effective date in the Form 9.  The RO assumed the latter interpretation, and it processed the submissions accordingly.  The Board affirms the RO's interpretation, as it is most favorable to the Veteran. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran, through her representative, submitted evidence at her April 2016 Board hearing.  She did not waive AOJ consideration of this evidence, and therefore a remand is required so that the AOJ may consider the evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform her and provide her an opportunity to submit copies of the outstanding medical records. 

The Veteran testified that "civilian doctors" (p. 3 of hearing transcript) treat her rhinitis.  The facilities at which this treatment occurs seem to include "Adventist Hospital (p. 5 of hearing transcript) and "Sacred Heart" (p. 7 of hearing transcript).  Assist the Veteran in obtaining these treatment records.  

2.  After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




